343 S.W.3d 775 (2011)
Jeffrey NEW, Appellant,
v.
MISSOURI BOARD OF PROBATION & PAROLE, Respondent.
No. WD 73226.
Missouri Court of Appeals, Western District.
August 2, 2011.
Jeffrey New, Appellant pro se.
Terrence M. Messonnier, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Jeffery New appeals the Circuit Court of Cole County's judgment denying his petition for a writ of mandamus. In his petition, he claimed the Missouri Department of Corrections and the Missouri Board of Probation and Parole have a duty to recalculate his mandatory minimum prison term based upon changes to § 558.019, RSMo. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).